DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-13, in the reply filed on 13 June 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, the claim recites the limitations of “a concentrated source of hydroxide”, “hydroxide” and “free chlorine” at lines 2, 6, 7 and 8; however, claim 1, upon which claim 4 depends, already introduces the limitations of “a hydroxyl source” and “a free chlorine source”.  Therefore, it is unclear as to if the limitations of claim 4 intend to refer back to the limitations of claim 1 or to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.  
As to claim 5, the claim recites the limitations of “a saturated hydroxide solution”, “concentrated free chlorine solution”, “free chlorine”, “hydroxide solution” and “hydroxide” at lines 2, 3, 7, 8 and 9; however, claim 1, upon which claim 5 depends, already introduces the limitations of “a hydroxyl source” and “a free chlorine source”.  Therefore, it is unclear as to if the limitations of claim 5 intend to refer back to the limitations of claim 1 or to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.
As to claim 6, the claim recites the limitation of “saturated hydroxide solution” at line 2; however, claim 1, upon which claim 6 depends, already introduces the limitations of “a hydroxyl source”.  Therefore, it is unclear as to if the limitation of claim 6 intends to refer back to the limitation of claim 1 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.
Further as to claim 6, the claim recites the limitation of “solid hydroxide” at line 4; however, earlier in claim 6, at lines 2-3, limitations of “solid hydroxide” is already introduced.  Therefore, it is unclear as to if the later limitation intends to refer back to the earlier limitation or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.
As to claim 7, the claim recites the limitations of “concentrated free chlorine”, “a hydroxide solution”, and “free chlorine solution” at lines 3, 4, 6 and 7; however, claim 1, upon which claim 7 depends, already introduces the limitations of “a hydroxyl source” and “a free chlorine source”.  Therefore, it is unclear as to if the limitations of claim 7 intend to refer back to the limitations of claim 1 or to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.
As to claim 8, the claim recites the limitations of “hydroxide” and “free chlorine” at line 4; however, claim 1, upon which claim 8 depends, already introduces the limitations of “a hydroxyl source” and “a free chlorine source”.  Therefore, it is unclear as to if the limitations of claim 8 intend to refer back to the limitations of claim 1 or to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.
As to claim 9, the claim recites the limitations of  “hydroxide” and “free chlorine” at lines 4 and 5; however, claim 1, upon which claim 9 depends, already introduces the limitations of “a hydroxyl source” and “a free chlorine source”.  Therefore, it is unclear as to if the limitations of claim 9 intend to refer back to the limitations of claim 1 or to new and separate limitations.  However, for the purpose of Examination the former has been interpreted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0236188 to Menon et al. (Menon).
As to claims 1 and 2, Menon teaches a system comprising a sorbent recharger having a recharger flow path comprising a receiving compartment (504) for a zirconium oxide sorbent module, the receiving compartment (504) comprising a zirconium oxide module inlet (535) and a zirconium oxide module outlet (536), a recharge solution source comprising a hydroxyl source (508) (i.e. sodium hydroxide) and a free chlorine source (507) (i.e. bleach (sodium hypochlorite)) fluidly connectable to the recharging fluid path and a controller controlling at least one pump (526/527) to introduce fluid from the recharge solution source to the zirconium oxide sorbent module (Paragraphs 0011, 0012, 0061, 0095, 0106, 0108 and 0116-0123; Figure 5C).
As to claim 3, Menon teaches the apparatus of claim 1.  Menon further teaches that the individual sources forming the recharge solution are joined together in a single line upstream of the module inlet (535) thus that the apparatus comprises a mixer (Figure 5C).
As to claim 4, Menon teaches the apparatus of claim 1.  As discussed above, Menon teaches that the recharge solution source comprises a concentrate source of hydroxide (508) and free chlorine (507).  Menon further teaches that the recharging flow path is fluidly connectable to a water source (505) upstream of the module inlet (535) (Paragraph 0120; Figure 5C). Menon further teaches that the hydroxide source (508), the free chlorine source (507) and the water source (505) are controlled via valves (528/529) and pumps (526/527) and that the controller is configured to control the valves and pumps (Paragraphs 0011, 0012, 0061 and 0106).  Thus that the apparatus is capable of performing the functional language of “wherein the controller controls a flow rate f hydroxide and free chlorine and a flow rate of water to generate a recharge solution having a specified concentration of hydroxide and free chlorine” (MPEP 2114).
As to claims 9, 10 and 11, Menon teaches the apparatus of claim 1.  Menon further teaches that the apparatus comprises sensors (532/534/533/544/543) including conductivity sensors (532/543) and pH sensors in communication with the controller (Paragraphs 0106 and 0119; Figure 5C).
As to claim 12, Menon teaches the apparatus of claim 1.  Menon further teaches that the sorbent recharger comprises a second recharging flow path comprising a second receiving compartment for a zirconium phosphate sorbent module (503), the compartment comprising a zirconium phosphate sorbent module inlet (524) and a zirconium phosphate module outlet (525) and a second recharge solution source fluidly connected to the second recharging flow path and containing sodium ions (i.e. sodium chloride brine (506)) and acid (507) (Paragraphs 0108, 0111 and 0123; Figure 5B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Menon as applied to claim 1 above, and further in view of US Patent Application Publication No. 2015/0367055 to Pudil et al. (Pudil).
As to claim 5, Menon teaches the apparatus of claim 1.  As discussed above, Menon teaches that the recharge solution source comprises a first source of hydroxide (508) and a second source of concentrated free chlorine (507).  Menon further teaches that the recharging flow path is fluidly connectable to a water source (505) upstream of the module inlet (535) (Paragraph 0120; Figure 5C). Menon further teaches that the hydroxide source (508), the free chlorine source (507) and the water source (505) are controlled via valves (528/529) and pumps (526/527) and that the controller is configured to control the valves and pumps (Paragraphs 0011, 0012, 0061 and 0106).  Thus that the apparatus is capable of performing the functional language of “wherein the controller controls a flow rate of water from the water source, a flow rate of free chlorine solution from the second recharge solution source, and a flow rate of hydroxide solution from the first recharge solution source to generate a recharge solution having a specified concentration of hydroxide and free chlorine” (MPEP 2114).
However, while Menon teaches that varying concentration of the hydroxide source can be utilized, Menon fails to specifically teach that the hydroxide solution source is saturated.  However, Pudil also discusses recharging with sodium hydroxide and teaches that an effective concentration includes saturation (Abstract; Paragraph 0036).  Therefore, it would have been obvious to one of ordinary skill in the art to utilize a saturated source of sodium hydroxide solution for the sodium hydroxide solution of Menon with the expectation of effectively providing the solution for recharging as taught by Pudil.  
As to claim 6, the combination of Menon and Pudil teaches the apparatus of claim 5.  Menon further teaches that the solution can be formed via dissolving a solid sodium hydroxide source in water to the proper concentration (Paragraph 0132).  It would have been obvious to one of ordinary skill in the art at the time of filing to ensure saturation, as taught by Pudil, by adding less water than required to dissolve all the solid.  

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Menon as applied to claim 1 above, and further in view of US Patent Application Publication No. 2014/0262812 to Longhenry et al. (Longhenry).
As to claims 7 and 8, Menon teaches the apparatus of claim 1.  As discussed above, Menon teaches that the recharge solution source comprises a first source of free chlorine (507) and a second source of sodium hydroxide solution (508).  Menon further teaches that the apparatus comprises a water source (505) upstream of the module inlet (535) and that the hydroxide source (508), the free chlorine source (507) and the water source (505) are controlled via valves (528/529) and pumps (526/527) and that the controller is configured to control the valves and pumps (Paragraphs 0011, 0012, 0061 and 0106).  Thus that the apparatus is capable of performing the functional language of “wherein the controller controls a flow rate of hydroxide and free chlorine and a flow rate of water to generate a recharge solution having a specified concentration of hydroxide and free chlorine” (MPEP 2114).
However, Menon fails to teach that the sodium hydroxide solution is generated via electrolysis of a salt solution.  However, Longhenry discusses the formation of sodium hydroxide solutions and teaches that sodium hydroxide solutions can effectively be produced by electrolysis of a salt solution (Paragraphs 0004 and 0009).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Menon as applied to claim 1 above, and further in view of US Patent Application Publication No. 2007/0154766 to Baik et al. (Baik).
As to claim 13, Menon teaches the apparatus of claim 1.  Menon further teaches that the sodium hydroxide salt can be dissolved from a solid (Paragraph 0132).  However, Menon fails to teach how the dissolution actually occurs.  However, Baik also discusses the dissolution of salt for the formation of a solution and teaches that the dissolution is achieved via providing a porous beg of salt to a container for dissolution therein (Paragraph 0034; Figure 7).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the apparatus of Menon with a dissolution container provided with a porous salt bag, thus forming a divided container (i.e. partitioned bag), with the expectation of effectively dissolving the salt as taught by Baik.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946. The examiner can normally be reached M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CIEL P Contreras/Primary Examiner, Art Unit 1794